      Case 2:18-cr-00422-SPL Document 375 Filed 11/13/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CR-18-00422-PHX-SPL
      United States of America,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Michael Lacey, et al.,                   )
12                                             )
13                     Defendants.             )
                                               )
14                                             )

15          Defendants Michael Lacey, James Larkin, John Brunst, and Scott Spear (the
16   “Defendants”) filed a joinder (the “Joinder”) to Defendants Andrew Padilla and Joye
17   Vaught’s Emergency Motion to Stay Seizure of Attorneys’ Fees and Joinder in Defendant
18   Padilla and Vaught’s Emergency Motion to Stay Seizure of Attorneys’ Fees and Request
19   for Immediate Hearing (Doc. 360) (the “Emergency Motion”). (Doc. 366) In the Joinder,
20   the Defendants request additional relief outside of the scope of the Emergency Motion.
21   Specifically, the Defendants request for the Court to extend its Order temporarily granting
22   the Emergency Motion to include “all counsel trust accounts being held for representation
23   of Defendants.” (Doc. 366 at 4) The Court finds that the new and additional relief requested
24   by the Joinder is improper as incompliant with Rule 47 and Rule 12 of the Federal Rules
25   of Criminal Procedure. Fed. R. Crim. P. 47; Fed. R. Crim. P. 12. For this reason,
26          IT IS ORDERED that Defendants’ Joinder In Emergency Motion To Stay Seizure
27   Of Attorneys’ Fees And Request To Extend Temporary Relief (Doc. 366) is permitted
28   solely to the extent of allowing the Defendants to join in the limited relief requested in
      Case 2:18-cr-00422-SPL Document 375 Filed 11/13/18 Page 2 of 2




 1   Defendants Andrew Padilla and Joye Vaught’s Emergency Motion to Stay Seizure of
 2   Attorneys’ Fees and Joinder in Defendant Padilla and Vaught’s Emergency Motion to Stay
 3   Seizure of Attorneys’ Fees and Request for Immediate Hearing (Doc. 360);
 4         IT IS FURTHER ORDERED that the remainder of Defendants’ Joinder In
 5   Emergency Motion To Stay Seizure Of Attorneys’ Fees And Request To Extend
 6   Temporary Relief (Doc. 366) is stricken.
 7         Dated this 13th day of November, 2018.
 8
 9
10
11                                                  Honorable Steven P. Logan
12                                                  United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
